                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ANDRE WINGO,

       Plaintiff,
                                                  Case No. 18-cv-362-jdp
  v.

DEPARTMENT OF CORRECTIONS,
STATE OF WISCONSIN,

       Defendant.


                           JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered that this case is

DISMISSED without prejudice.




             /s/                                           01/15/2019
       Peter Oppeneer, Clerk of Court                      Date
